      Case: 1:18-cv-04400 Document #: 68 Filed: 10/03/19 Page 1 of 10 PageID #:301




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
    Margaret Hussein,
    On behalf of Plaintiff and the class,               Case No.: 1:18-cv-04400

           Plaintiff,                                   Honorable Steven C. Seeger

                  v.

    Dynamic Recovery Solutions, LLC,

           Defendant.

            PRELIMINARY

          Plaintiff Margaret Hussein, individually and on behalf of a class, filed a lawsuit in

the United States District Court for the Northern District of Illinois on June 25, 2018

against Defendant Dynamic Recovery Solutions LLC.1 Plaintiff claimed Defendant

violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

sending Illinois collection letters that contain settlement offers for time-barred debts that

did not disclose that payment may restart the statute of limitations on the debt (the

               Specifically, Plaintiff alleged that Defendants violated Sections 1692e,

1692e(2) and 1692e(10) of the FDCPA.

          On September 9, 2019, The Honorable District Court Judge Sara L. Ellis entered




1This action was also filed against Cavalry SPV I, LLC.
stipulation, Cavalry SPV I, LLC was dismissed on August 30, 2019 without prejudice and
                                                          Dynamic Recovery Solutions
LLC not be consummated according to its terms. See Dkt. 60.

                                              1 of 10
   Case: 1:18-cv-04400 Document #: 68 Filed: 10/03/19 Page 2 of 10 PageID #:301




Agreement. Dkt. 61-1. The settlement provides for Defendant to pay in excess of

$250,000, to be divided as follows:

         1.    A class settlement fund will be established in the amount of $130,000.00 to



distributed to the class on a pro rata basis to class members who submit timely claim

forms.

         2.

Class Recovery, $7,000.00 to Margaret Hussein, the named plaintiff, for her damages

and as an incentive award for bringing claims on behalf of the Class.

         3.                        s approval, Defendant has agreed to pay attorney fees

and costs in an amount which the Court deems reasonable, but not to exceed

$106,000.00.

class, Northern District of Illinois Judge Sara L. Ellis indicated she believed $106,000 to

be fair and reasonable. At the Final Fairness Hearing, Class Counsel will petition the



costs.

         In Redman v. Radioshack Corp., 768 F.3d 622, 637-38 (7th Cir. 2014), the

Seventh Circuit held that class members should be given the details and basis for the

attorney fees and costs that class counsel intends to request from the Court at Final

Approval, in advance of the Final Approval Hearing in order to allow class members an

opportunity to evaluate the reasonableness of the request:




                                          2 of 10
   Case: 1:18-cv-04400 Document #: 68 Filed: 10/03/19 Page 3 of 10 PageID #:301




                                                            must be served on all
       parties and, for motions by class counsel, directed to class members in a

       after the deadline set by the court for objections to the settlement had
       expired. That violated the rule. In re Mercury Interactive Corp. Securities
       Litigation, 618 F.3d 988, 993-95 (9th Cir. 2010); see also Committee Notes
       on the 2003 Amendments to Rule 23. From reading the proposed settlement
       the objectors knew that class counsel were likely to ask for $1 million in


       motion, and so they did not have all the information they needed to justify
       their objections. The objectors were also handicapped by not knowing the
       rationale that would be offered for the fee request, a matter of particular
       significance in this case because of the invocation of administrative costs as
       a factor warranting increased fees. There was no excuse for permitting so
       irregular, indeed unlawful, a procedure.
       Id.

       As such, Class Counsel hereby provides notice of their intent to petition the Court

                                                                  Class Counsel will

request that this Court enter an Order approving this request at the Fairness Hearing

currently set for January 8, 2020 at 2 p.m. As of the date of this filing, Class Counsel has

incurred more than $153,000 in fees and costs in litigating this action. This amount does

not include the additional time and expense that will be incurred in seeing the settlement

through Final Approval, which will involve resolving class member inquiries and

concerns, drafting and presenting the Final Approval Memorandum, and appearing at the

Fairness Hearing. The detailed time records and expenses incurred by Class Counsel that

form the basis for Class Counsel   request are attached to the Declarations of Ronald

Wilcox, Steven Uhrich, and Roger Zamparo, which are being filed concurrently with this

Notice of Fee Motion.



                                          3 of 10
     Case: 1:18-cv-04400 Document #: 68 Filed: 10/03/19 Page 4 of 10 PageID #:301




                                   LEGAL DISCUSSION

I.                               for $106,000.00 in Fees and Costs is Fair and

Reasonable.

                                                           and costs is fair and reasonable.

The FDCPA allows Class Counsel to recover for their work in this action. Section 1692k

of the FDCPA



                                                                15 U.S.C. § 1692k(a)(3). To

date, Class Counsel has incurred more than $106,000.00 in fees and costs.

        The fees and costs incurred by Class Counsel in litigating this case were incurred

in the course of performing the following tasks:

        A.     Pre-Complaint Legal and Factual Investigation. Class counsel began



This investigation included an analysis of the unlawful collection letter at issue, the

potential claims that could be brought, the potential for proceeding on a class-wide basis,

research regarding the Defendants and their financial resources, legal analysis of the

                                                                                  -barred

debt, as well as applicable federal and Illinois statutes, regulations, case law, and the

elements and potential defenses for each of the proposed claims. Class Counsel also

researched potential defenses and exceptions that might give rise to weaknesses in



FDCPA and were highly challenged by Defendant in this case and others.

                                           4 of 10
    Case: 1:18-cv-04400 Document #: 68 Filed: 10/03/19 Page 5 of 10 PageID #:301




       B.      Attempts to Avoid Litigation Before Filing Complaint. Additionally, before

filing suit,

Defendant a Structured Negotiation Letter seeking to resolve this case. In May 2018,

Plaintiff drafted and sent a formal Structured Negotiation Agreement to Defendant in the

hope that the parties could work together to resolve this lawsuit expeditiously and

                                                Defendant did not agree, requiring Plaintiff

to file the instant lawsuit.

       C.      Discovery. The parties engaged in significant written discovery, including

multiple rounds of interrogatories and requests for production of documents. Prior to that,

the parties had a substantive disagreement regarding proposed changes expanding the

scope of the Northern District of Illinois model confidentiality order that was ultimately

                                            .

       The parties exchanged written documents and engaged in extensive exchange of

information related to the Defendant such that Class Counsel could ensure that a fair and

reasonable settlement was reached on behalf of the class. Additionally, Class Counsel

served third party discovery in this case to an entity related to the dismissed defendant in

the case that resulted in even more document production and discovery disputes.

       Class Counsel spent a significant amount of time on discovery disputes. As to the

                                                                  parties, the parties held

numerous telephone conferences in attempts to meet and confer and resolve their

discovery disputes and to reduce the number of items that might require court

intervention. Plaintiff also drafted a joint motion to compel discovery pursuant to Judge

                                          5 of 10
   Case: 1:18-cv-04400 Document #: 68 Filed: 10/03/19 Page 6 of 10 PageID #:301




parties agreed to mediation as described below in order to avoid further costs and fees.

       Plaintiff served multiple lengthy notices of deposition under Rule 30(b)(6) and the

parties also held numerous lengthy meet and confer telephone calls attempting to resolve

the scope of the topics contained therein. Defendants served a notice of deposition upon

Plaintiff, who spent two days preparing for said deposition in in-person meetings.

       D.     Mediation and Settlement Negotiations.



depositions of Defendants, the parties stipulated to stay discovery and to privately

mediate this matter through JAMS before Judge David Coar (Ret.), again in attempt to

resolve the matter and reduce further fees and costs.

       Class Counsel and Plaintiff spent several hours over multiple days preparing for

the settlement conference, including researching a large number of class settlement

agreements that had been approved in similar cases for reference, and meeting with

Plaintiff. The mediation took almost the entire day of March 18, 2019, and the parties

reached a settlement in principle in the weeks that followed. Class Counsel then spent

several hours over the following months negotiating and drafting the terms of a

Memorandum of Understanding, the Class Settlement Agreement, motion for conditional

certification, class notice, proposed orders, and stipulations regarding the class

settlement.




                                           6 of 10
      Case: 1:18-cv-04400 Document #: 68 Filed: 10/03/19 Page 7 of 10 PageID #:301




II.                          is Seeking Reimbursement for Less Than the Lodestar.

         Pursuant to the Agreement, Defendant will pay at

exceed $106,000.00.

fees and costs in that amount. As set forth in the Declarations of Ronald Wilcox, Steven J.

Uhrich, and Roger Zamparo, Jr. filed concurrently with this Notice,

includes experienced class action attorneys, all of each whom contributed their skills and

expended their resources in a coordinated effort that resulted in the settlement of this

matter.

         In computing the lodestar, the hourly billing rate applied is the hourly rate that is

normally charged in the community where counsel practices, i.e. the                         See,

e.g., Blum v. Stenson, 465 U.S. 886, 895 (1984), McDonald v. Armontrout, 860 F.2d

1456, 1459 (8t                                                                       they

provide an efficient and fair short-                                       Spencer v. Comserv

Corp., Nos. 4-84-894, 4-84-882, 4-85-283, 1986 U.S. Dist. LEXIS 15863, at *32-33,

1986 WL 1

nationally recognized securities class action attorney at his hourly rate is entirely

                  Lindy Bros. Builders, Inc. v. American Radiator & Standard Sanitary

Corp., 487

                           . See, also, Castro v. Lloyd & McDaniel, PLC, No. 1:15-cv-00559,

2016 U.S. Dist. LEXIS 127658, at *9 (S.D. Ind. Sep. 19, 2016). However, as noted in the




                                             7 of 10
    Case: 1:18-cv-04400 Document #: 68 Filed: 10/03/19 Page 8 of 10 PageID #:301




than their normal billing rates so as to be more in line with rates in the Northern District

of Illinois.

                                     are requesting, and a detailed listing of Class

                    , are set forth as Exhibits 4 and 5 to the Declaration of Ronald Wilcox,

Exhibits 2 and 3 to the Declaration of Steven Uhrich, and as Exhibit 2 to the Declaration

of Roger Zamparo.

        The actual lodestar and expenses incurred by Class Counsel as of October 2, 2019

is as follows:

        Ronald Wilcox:                            $72,840.00

        Allison Krumhorn:                         $12,950.00

        Roger Zamparo, Jr:                        $19,200.00

        Steven J. Uhrich:                         $43,855.00

        Wilcox Law Firm P.C. Expenses:            $993.85

        Zamparo Law Group P.C. Expenses:          $3,218.00

        Total:                                    $153,056.85



                                                spend time preparing for, and appearing at,

the fairness hearing plus the continuing calls from class members inquiring about the

settlement checks. Accordingly, the request for $106,000 is fair and reasonable, and

Plaintiff requests that this Court approve that amount.

        The settlement in this case also complies with recent case law from the Seventh

Circuit concerning class action awards and is consistent with the principles set forth in

                                           8 of 10
   Case: 1:18-cv-04400 Document #: 68 Filed: 10/03/19 Page 9 of 10 PageID #:301




Pearson v. NBTY, Inc., 772 F.3d 778 (7th Cir. 2014), Redman v. Radioshack Corp., 768

F.3d 622, 637-38 (7th Cir. 2014). First, the award to the class is distinct and separate

                                     The FDCPA is a fee-shifting statute and the fees

being awarded to the class do not come from a class fund, but rather by payment directly

from Defendant pursuant to the fee-shifting provision of the FDCPA as set out in Section

1692k(a)(3).

class, unlike cases such as Pearson, Redman, and Eubank where payment of the




                                                 Respectfully submitted,

                                                 By: /s/ Steven J. Uhrich
                                                 Attorneys for Plaintiff and the Class

                                                 Steven J. Uhrich (6310369)
                                                 Uhrich Law, P.C.
                                                 1 N. State Street, Suite 1500
                                                 Chicago, IL 60602
                                                 T: (773) 969-6337
                                                 F: (773) 496-6968
                                                 steven@uhrichlawpc.com

                                                 Allison Krumhorn (6277823)
                                                 Ronald Wilcox (Cal. Bar No. 176601)
                                                 Wilcox Law Firm, P.C.
                                                 2021 The Alameda, Suite 200
                                                 San Jose, CA 95126
                                                 T: (408) 314-6210
                                                 F: (408) 296-0486
                                                 allisonkrumhorn@gmail.com
                                                 ronaldwilcox@gmail.com




                                          9 of 10
   Case: 1:18-cv-04400 Document #: 68 Filed: 10/03/19 Page 10 of 10 PageID #:301




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this day, the foregoing was filed
electronically through the CM/ECF system with the Clerk of the Court for the United
States District Court for the Northern District of Illinois, Eastern Division, and was served
upon all counsel of record.




DATED: October 3, 2019                                   /s/Steven J. Uhrich




                                          10 of 10
